— Order granting defendant’s motion for a further bill of. particulars modified by eliminating therefrom everything except that part thereof which directs plaintiff to serve upon defendant a bill of particulars as to the following: “ The market price or current price of each type of the 45 heaters as of the date of December 31, 1925, which according to the allegations of the complaint was the ultimate date for the giving of delivery orders by the defendant for said heaters of either type.” As so modified, the order is affirmed, without costs. Lazansky, P. J., Rich, Kapper, Seeger and Carswell, JJ.